                  Case 20-10553-CSS              Doc 1062        Filed 10/27/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 7

ART VAN FURNITURE, LLC, et al.,1                           Case No. 20-10553 (CSS)

                                      Debtors.             Jointly Administered

                                                           Sale Objection Deadline: Dec. 11, 2020 at 4:00 p.m. (ET)
                                                           Sale Hearing Date: Dec. 18, 2020 at 3:00 p.m. (ET)

     NOTICE OF (I) PROPOSED SALE OF SALE OF RIGHTS IN VISA/MASTERCARD
    CLASS ACTION INTERCHANGE LITIGATION FREE AND CLEAR OF ALL LIENS,
                    CLAIMS, INTERESTS, AND ENCUMBRANCES,
                      (II) AUCTION, AND (III) SALE HEARING

                PLEASE TAKE NOTICE that Alfred T. Giuliano, chapter 7 trustee (the
“Trustee”) to the estates of the above-captioned debtors (the “Debtors”) filed a motion [Docket
No. 1014] (the “Motion”)2 for entry of an order: (a) establishing bidding procedures (the “Bid
Procedures”) in connection with the sale (the “Sale”) of the rights of the Debtors’ estates as
putative class members in the Class Action Interchange Litigation, free and clear of all liens,
claims, and encumbrances (the “Asset”) and authorizing the Trustee’s ability to select a stalking
horse bidder and provide bid protections; (b) approving the form and manner of notices of the
Sale and the Bid Procedures; (c) scheduling a hearing date to consider the approval of the Sale
(the “Sale Hearing”), and (d) granting related relief, with the United States Bankruptcy Court for
the District of Delaware (the “Court”).

               PLEASE TAKE FURTHER NOTICE that on October 26, 2020, the Court
entered an order (the “Bid Procedures Order”) approving the Bid Procedures [Docket No. 1060].

                PLEASE TAKE FURTHER NOTICE that the Sale Hearing to consider, among
other things, the approval of the Sale of the Asset and the APA (as defined in the Motion) with
the party or parties submitting the highest or otherwise best bid at the Auction (as defined in the
Motion), will be held on December 18, 2020 at 3:00 p.m. (Eastern Time) before The
Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge, at the United States

1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).

2
    Capitalized terms used, but not defined, herein shall have the meaning ascribed to them in the Motion.



DOCS_DE:231309.1 05233/003
                Case 20-10553-CSS       Doc 1062     Filed 10/27/20     Page 2 of 3




Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 6,
Wilmington, DE 19801, or as soon thereafter as the Trustee may be heard. This hearing may be
adjourned from time to time, without further notice to parties in interest other than by
announcement of the adjournment in open Court.

               PLEASE TAKE FURTHER NOTICE an Auction will be held telephonically
and/or via Zoom videoconference on December 10, 2020, at 10:00 a.m. (Eastern Time), or
such later time or other place as the Trustee shall determine, in accordance with the Bid
Procedures set forth in the Bid Procedures Order.

               PLEASE TAKE FURTHER NOTICE that pursuant to the Motion, the Trustee
seeks, among other things, to sell the Asset to a prevailing bidder at an auction (the “Prevailing
Bidder”), free and clear of all liens, claims, encumbrances and other interests pursuant to
section 363 of the Bankruptcy Code.

                 PLEASE TAKE FURTHER NOTICE that objections to the Motion must be in
writing, conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware, and be filed with the Court and served upon: (i) counsel for the Trustee, (a) Pachulski
Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801 (Attn:
Bradford J. Sandler and Colin R. Robinson) bsandler@pszjlaw.com, crobinson@pszjlaw.com;
(ii) the U.S. Trustee; Benjamin A. Hackman, Office of the United States Trustee, 844 King
Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, benjamin.a.hackman@usdoj.gov; and
(iii) counsel to the ABL Lender, (a) Burr & Forman LLP, 1201 Market Street, Suite 1407,
Wilmington, DE 19801; (Attn: J. Cory Falgowski) jfalgowski@burr.com, (b) Morgan, Lewis &
Bockius LLP, 101 Park Avenue, New York, NY 10178 (Attn: Jennifer Feldsher)
jfeldsher@morganlewis.com, and (c) Morgan, Lewis & Bockius LLP, One Federal Street,
Boston, MA 02110 (Attn: Marjorie S. Crider and Christopher L. Carter)
marjorie.crider@morganlewis.com, christopher.carter@morganlewis.com, so as to be actually
received no later than December 11, 2020 at 4:00 p.m. (Eastern Time).

               PLEASE TAKE FURTHER NOTICE that this Sale Notice and the Sale
Hearing are subject to the full terms and conditions of the Sale Motion, the Bid Procedures
Order, and the Bid Procedures, which shall control in the event of any conflict. A copy of the
Sale Motion, Bid Procedures and/or Bid Procedures Order may be obtained by request made to
counsel to the Trustee, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,
Wilmington, DE 19801, Attn: Bradford J. Sandler, Colin R. Robinson, and Peter J. Keane,
Telephone: (302) 652-4100, Facsimile: (302) 652-4400, E-mail: bsandler@pszjlaw.com,
crobinson@pszjlaw.com, and pkeane@pszjlaw.com

          THE TRUSTEE ENCOURAGES ALL PARTIES TO CAREFULLY
REVIEW THE BID PROCEDURES ATTACHED HERETO AS EXHIBIT A, AS WELL
AS ALL TERMS AND CONDITIONS OF THE MOTION, THE APA, AND THE BID
PROCEDURES ORDER.




                                                 2
DOCS_DE:231309.1 05233/003
                Case 20-10553-CSS   Doc 1062   Filed 10/27/20    Page 3 of 3




Dated: October 27, 2020                 PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        Peter J. Keane (DE Bar No. 5503)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        E-mail: bsandler@pszjlaw.com
                                                 crobinson@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                        Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                           3
DOCS_DE:231309.1 05233/003
